internal_revenue_service index no number release date cc dom p si 7-plr-108061-99 date legend a b c d e f g h dear in a letter dated you requested rulings regarding your purchase of gas properties you represented that b owned certain interests in gas producing properties and contracts for the gathering transportation processing and sale of gas from the properties the assets a a wholly owned entity disregarded for federal tax purposes was formed to acquire the assets of b c is the sole member of a production from the interests is gas produced from coal seams which is a qualified_fuel under sec_29 of the internal_revenue_code_of_1986 as amended c will claim the credit under sec_29 only with respect to production from wells which have been determined to produce qualified_fuel by the applicable regulatory authorities in accordance with the natural_gas policy act of a paid cash equal to d a will also be obligated to pay a credit payment amount on a contingent promissory note and a production_payment retained by b the production_payment retained by b is payable solely out of the gross_proceeds from the sale of hydrocarbons from the subject interests the payments required essentially the gross_proceeds from the subject interests less the operating_expenses - - cid the production_payment will terminate when the production from the subject interests equals f percent of the current estimate at the time of creation of the production_payment of the economically recoverable reserves in the subject interests but no later than e when the production_payment was created the estimated present_value of the production from the subject interests after the production_payment terminates was greater than of the present_value of the entire production stream from all the subject interests following termination of the production_payment a will be entitled to of the income from production attributable to the subject interests as part of the agreement b has an interest the contingent_interest in any reserves that might exist after production of of the reserves currently estimated to exist the credit payment amount is payable each calendar_quarter and is g multiplied by the dollar amount of the estimated sec_29 credits attributable to sales of qualified_fuels from the subject interests the payment is adjusted when the credit is actually known b was granted an option to re-acquire the subject interests for fair_market_value the repurchase option is exercisable effective h a has also entered into a management agreement with b the management agreement is typical of those within the industry the rulings requested are a has acquired the entire economic_interest in the properties transferred to it the production_payment is properly characterized as a purchase_money_mortgage loan under sec_636 of the code the contingent promissory note is not an economic_interest in the properties any sec_29 credit attributable to production from the properties after their sale to a is attributable to a sec_1_611-1 of the income_tax regulations provides that an economic_interest is possessed in every case in which the taxpayer has acquired by investment any interest in mineral in place and secures by any form of legal relationship income - - cid derived from the extraction of the mineral to which the taxpayer must look for a return of the taxpayer’s capital sec_1_614-1 provides that the term_interest means an economic_interest in a mineral deposit within the meaning of sec_1_611-1 the term includes working or operating interests royalties overriding royalties net profits interests and to the extent not treated as loans under sec_636 production payments in 310_us_404 the taxpayer received payments which could be satisfied out of any sale of the fee simple title of the land as well as production of the oil because the taxpayer was not looking solely to the oil production for a return on his investment the court found he did not have an economic_interest sec_636 and sec_1_636-1 provide that a production_payment created and retained upon the transfer of the mineral_property burdened by the production_payment is treated as a purchase_money_mortgage loan on the burdened mineral_property sec_1_636-3 defines the term production_payment to mean a right to a specified share of the production from mineral in place if as and when produced or the proceeds from the production the right must be an economic_interest in the mineral in place it may burden more than one mineral_property and the burdened mineral_property need not be an operating_mineral_interest the right must have an expected economic life at the time of its creation of shorter duration than the economic life of one or more of the burdened mineral properties a right to mineral in place that can be required to be satisfied by other than the production of mineral from the burdened mineral_property is not an economic_interest in mineral in place a production_payment must be limited by a dollar amount a quantum of mineral or a period of time a right to mineral in place has an economic life of shorter duration than the economic life of a mineral_property burdened thereby if the right may not reasonably be expected to extend in substantial amounts over the entire productive life of the mineral_property sec_1_636-1 of the regulations states that the payor and payee shall determine their allowable deductions as if the production_payment were a loan and refers to sec_483 of the code sec_483 in turn refers to sec_1272 through sec_1275 for the treatment of original_issue_discount instruments - - cid sec_29 provides a credit for qualified_fuel as defined in sec_29 sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer a transaction will be classified as a sale_or_exchange of a mineral_interest in cases in which the owner of a continuing property interest assigns that interest and retains a non- continuing interest in production economic_interest that is an interest that is not coterminous with the productive life of the transferred property in this case b will retain a production_payment that is limited to a specified number of units of mineral based on a stated percentage of the reserves currently known to exist at the time the transaction is consummated if additional reserves are found to exist after all reserves currently known to exist have been produced b will acquire a contingent_interest which is a specified percentage of any such additional reserves the production_payment is payable solely from production from the burdened properties and has an economic life of shorter duration than the economic life of the burdened properties because the interest b retained in any additional reserves does not come into being unless and until the additional reserves not at present believed to exist are determined to exist it is not a continuing interest accordingly based on the information submitted and the representations made the production_payment meets the requirements of sec_1_636-3 and is treated as a purchase_money_mortgage loan the credit payment amount is to be paid from sources other than the subject properties having an alternate source_of_income the note cannot be an economic_interest following anderson based solely on the representations made and the information submitted we conclude that a has acquired the entire economic_interest in the properties transferred to it until and unless b repurchases the property or the contingent_interest arises the production_payment is properly characterized as a purchase_money_mortgage loan under sec_636 of the code - - cid the contingent promissory note is not an economic_interest in the properties any sec_29 credit attributable to production from the properties after their sale to a is attributable to a until and unless b repurchases the property or the contingent_interest arises no opinion is expressed or implied regarding the determination of the buyer's basis in the subject interests no opinion is expressed or implied regarding the determination of amounts attributable to interest or principal pursuant to the non-recourse note or the production_payment except as ruled above we express or imply no opinion as to the federal tax consequences of this transaction under any other provision of the code specifically we express or imply no opinion whether any fuel produced from the properties is qualified_fuel within the meaning of sec_29 however we do point out that following true oil company v commissioner of internal revenue no 10th cir date production from any well which lacks a determination by a jurisdictional agency or review of such determination ferc does not qualify for the credit under sec_29 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to your tax_return filed for the year in which the transaction covered by this ruling was consummated a copy is enclosed for this purpose sincerely yours assistant chief_counsel passthroughs and special industries by joseph h makurath senior technician reviewer branch
